DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communication filed on 07/25/2022. Claims 7, 16 and 19 have been amended, claim 20 has been canceled, claim 21 has been added. Therefore, claims 1-19 and 21 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (WO 2017/166092 A1) (Lan hereinafter).
Regarding claim 1, Lan discloses a non-transitory computer-readable storage medium, comprising processor-executable routines that, when executed by a processor, facilitate a performance of operation, the operations comprising:
detecting a condition using one or more sensors of a vehicle; producing, based on the detection of the condition, a combined signal by combining a drive signal used to supply current to a motor of the vehicle and a tone signal corresponding to the condition; and signaling the condition by causing the motor of the vehicle to produce an audible tone using the combined signal ([0388] – [0391], the motor 200 is configured to generate an alert sound in a UAV by varying the current to the motor, wherein the current is used to preheat the motor; ([0111] – [0113], stating where the preheat current comprises a Q-axis current used to generate the sound and a D-axis current that supplies current to the motor. Thus, the combined signal includes a drive signal and a tonal signal). In addition, the generation of the preheat current is dependent on the temperature, i.e. condition, of the motor as sensed by a sensor of the UAV ([0363] – [0364]).
Regarding claim 2, Lan discloses the non-transitory computer-readable storage medium of claim 1, as stated above, wherein the audible tone is specified by an alert definition associated with the condition, wherein the alert definition is selected from a database storing a plurality of alert definition associated with detectable conditions of the vehicle ([0388]).
Regarding claim 3, Lan discloses the non-transitory computer-readable storage medium of claim 2, as stated above, wherein producing the combined signal by the drive signal used to supply the current to the motor of the vehicle and the tonal signal corresponding to the condition comprises: combining the drive signal and a tonal signal generated according to the alert definition ([0389]).
Regarding claim 4, Lan discloses the non-transitory computer-readable storage medium of claim 3, as stated above, wherein combining the drive signal and the tonal signal generated according to the alert definition comprises: combining a first amplitude corresponding to a frequency of the tonal signal and a second amplitude corresponding to a frequency of the drive signal to produce a combined amplitude ([0390]).
Regarding claim 5, Lan discloses the non-transitory computer-readable storage medium of claim 4, as stated above, wherein a modulation of the first amplitude causes a modulation of the combined amplitude, and wherein the modulation of the first amplitude is limited by an amplitude threshold associated with an operating margin for the motor ([0322]).
Regarding claim 6, Lan discloses the non-transitory computer-readable storage medium of claim 5, as stated above, wherein the operating margin is defined based on a maximum amount of current that can be supplied to the motor, and wherein the amplitude threshold represents a maximum signal amplitude that can be transmitted to the motor without saturation ([0331] – [0332]).
Regarding claim 7, Lan discloses the non-transitory computer-readable storage medium of claim 1, as stated above, wherein the motor produces the audible tone using a modified drive signal by vibrating according to an amplitude corresponding to a frequency associated with the modified drive signal ([0390]).
Regarding claim 8, Lan discloses the non-transitory computer-readable storage medium of claim 1, as stated above, wherein the condition corresponds to a malfunctioning of a component of the vehicle ([0371] – [0372]).
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 10, Lan discloses the system of claim 9, as stated above, further comprising a database configured to store an alert definition associated with condition of the vehicle, wherein the alert definition indicates to produce the tonal signal ([0388]).
Regarding claim 12, the elements contained in claim 12 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a system rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 7, except that it sets forth the claimed invention as a system rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 14, Lan discloses the system of claim 9, as stated above, further comprising a light source configured to flash a light to indicate the condition according to an alert definition used to produce the tonal signal ([0399]).
Regarding claim 15, Lan discloses the system of claim 9, as stated above, further comprising a power source, wherein the condition of the vehicle corresponds to a low power warning of the power source ([0332]).
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 17, the elements contained in claim 17 are substantially similar to elements presented in claim 4, except that it sets forth the claimed invention as a method rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claim 10, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a method rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.
Regarding claim 21, the elements contained in claim 21 are substantially similar to elements presented in claim 7, except that it sets forth the claimed invention as a method rather than a non-transitory computer-readable storage medium and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661